Citation Nr: 0824048	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  07-25 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to April 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability 
(spondylolisthesis, L5-S1).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran claims that his currently diagnosed low back 
disability (spondylolisthesis, L5-S1) resulted from an in-
service injury, or in the alternative, that the in-service 
injury aggravated a back condition that existed prior to 
service.  

The veteran's service medical records reflect that during his 
pre-enlistment examination in October 1964, he noted a 
history of cramps in his legs, but did not complain of back 
problems.  Physical evaluation was negative for any back 
abnormalities.  Subsequent service medical records show that 
in March 1965, the veteran was treated for complaints of low 
back pain after stepping into a hole during a basketball 
game.  At that time, the veteran revealed that he had 
experienced several episodes of low back pain ever since his 
back "slipped out" while playing football two years 
earlier.  The veteran indicated that he had sought pre-
service treatment for his back problems with a chiropractor, 
adding that the back pain seemed to occur following episodes 
of increased physical stress, such as jumping or lifting.  
Clinical evaluation showed considerable tenderness and spasm 
on movement near the L5-S1 disc, with decreased Achilles deep 
tendon reflexes on the right side.  X-rays revealed defects 
in the neural arches of the lumbarsacral spine, as well as 
spondylolisthesis with some forward slipping at L5-S1.  Based 
upon the veteran's reported symptoms and the clinical 
evaluation, the service medical provider concluded that the 
veteran did not meet minimum physical standards for 
enlistment and recommended that he be discharged from active 
duty.  

The veteran was medically discharged from service in April 
1965, after a Medical Evaluation Board determined that he was 
unfit for service because of a disability, specifically 
spondylolisthesis of the L5-S1 lumbar disc.  The Medical 
Evaluation Board further determined that the veteran's low 
back disability existed prior to service and had not been 
permanently aggravated, or worsened beyond its normal 
progression, in service.  Significantly, however, the Medical 
Evaluation Board noted that the veteran had not reported any 
history of in-service injury to his back, notwithstanding the 
March 1965 service medical record reflecting the veteran's 
complaints of such an injury.  The veteran waived his right 
to a hearing by the Physical Evaluation Board and indicated 
that he did not desire to submit a statement of rebuttal in 
the case.

The record thereafter shows that the veteran has received 
ongoing medical treatment for low back problems.  
Specifically, the veteran's long-term chiropractic physician 
has stated that the veteran was first treated for a lumbar 
spine injury in 1965, shortly after his discharge from 
service, and has been treated intermittently through the 
years for recurring attacks.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

In this case, the veteran has not been afforded a VA 
examination to address his claim for service connection for a 
low back disability (spondylolisthesis, L5-S1).  Given that 
his pre-enlistment examination is negative for any 
complaints, diagnoses, or treatment of back problems, but 
that his subsequent service medical records contain reports 
of a pre-existing low back disability as well an in-service 
injury, it remains unclear to the Board whether the veteran's 
currently diagnosed low back disability was incurred in 
service or whether the veteran had a preexisting disability 
that was worsened beyond its normal progression as a result 
of an in-service injury.  Consequently, the Board finds that 
a VA examination addressing the etiology of the currently 
diagnosed low back disability is necessary to fully and 
fairly assess the merits of this claim.  38 U.S.C.A. § 
5103A(d). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
must be made available to and be reviewed 
by the examiner and the examination report 
should note that review.  The examiner 
should provide an opinion as to whether it 
is as likely as not (50 percent 
probability or greater) that the veteran's 
currently diagnosed low back disability 
(spondylolisthesis, L5-S1) is 
etiologically related to his period of 
active service, including the March 1965 
injury noted in his service medical 
records.  Specifically, the examiner 
should comment on whether it is as likely 
as not (50 percent probability or greater) 
that the veteran's low back disability was 
incurred in service, or whether there was 
any increase in a preexisting low back 
disability during service.  A rationale 
for the opinion must be provided.  The 
examiner should reconcile the opinion with 
all other clinical evidence of record, 
including the April 1965 report Medical 
Evaluation Board, which found that the 
veteran's low back disability was not 
incurred in or aggravated during service. 

2.  Then, readjudicate the veteran's 
claim.  If the decision remains adverse to 
the appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007). 



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2007), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

